Title: To George Washington from Brigadier General William Woodford, 7 September 1779
From: Woodford, William
To: Washington, George


        
          Dear Genl
          Smiths Clove [N.Y.] 7th Septemr 1779.
        
        I called the Field Officers of this Division together to take their Sentiment upon your Excellencies Letter of the 26th August in Respect to the promotion of Officers. but they desired time to consider the matter, which is the reason I have not sooner comply’d with your Excellencies request.
        I now enclose their opinion, with the Resolution of Congress of the 24th Novr 1778.
        Lord Stirling is still at Ringwood, nothing has occur’d here worthy of notice.
        The Officer who commanded the working party towards New Windsor is return’d, & reports the Road in good repair—I shall send Tomorrow to have it view’d—& if it is found to want any further repairs, I shall order another party upon it. Capt. Waggoner has undertaken that part that leads from here to Suffrans, & I dare venture to promise it will be well done, as he is acquainted with this business. I am with great Respect & Esteem Your Excellencies Most Obedt humble servt
        
          Wm Woodford
        
      